Citation Nr: 0126099	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  97-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
November 1957 and April 1958 to October 1965.  The veteran's 
military specialty was medical specialist.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Waco, Texas, 
which denied service connection for PTSD.

The Board notes that, in a May 1986 decision, the RO denied 
service connection for a nervous disorder.  That decision was 
confirmed by the RO in August 1986.  In April 1990, the RO 
denied the veteran's request to reopen his claim of service 
connection for a nervous disorder.  The United States Court 
of Appeals for Veterans Claims (Court) held that a new 
diagnosis of a new disorder, which is not inextricably 
intertwined with a previously denied claim, and which was not 
considered at the time of the prior decision, constitutes a 
new claim and requires an initial adjudication of such claim.  
Ephraim v. Brown, 82 F.3d 399, 401-02 (Fed.Cir. 1996).  As 
the instant appeal stems from the RO's denial of service 
connection for PTSD, and as PTSD was not considered in the 
earlier decisions, the matter is properly treated as a new 
claim.  As such, the issue on appeal is as stated on the 
title page of this decision.

A VA Form 21-0571, Application for Exclusion of Children's 
Income, was received from the veteran in March 2001.  This 
matter is hereby referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not currently have PTSD related to stressful 
events of service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1996); 38 C.F.R. 
§ 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations.  The issue on appeal has been addressed by the 
RO in the rating decision, statement of the case, and 
supplemental statements of the case.  In these documents, the 
veteran has been furnished notice of the applicable laws and 
regulations regarding service connection for PTSD.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran was afforded a VA 
psychiatric examination in December 1996, and the Board finds 
this examination to be adequate.  Moreover, no additional 
pertinent evidence has been identified by the veteran that 
might be available.  While no attempt has been made to verify 
any of the veteran's reported stressors, the evidence of 
record does not show that the veteran currently has PTSD, a 
fact which will explained in detail below, and such 
evidentiary development is not required.  The Board also 
notes that, of record, are documents from the Social Security 
Administration (SSA) which show that the veteran receives 
retirement benefits and that a claim for SSA disability 
benefits had been dismissed.  There is no indication that any 
SSA records are pertinent to the issue on appeal.  As such, 
VA has no duty to obtain these records.  See Brock v. Brown, 
10 Vet. App. 155 (1997).

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Prior to March 1997, 
38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  Both 
versions of this regulation must be considered in the present 
case since the change in regulation became effective during 
the course of the veteran's appeal.  See Karnas, 1 Vet. App. 
at 308.

The Board finds that the veteran's claim of service 
connection for PTSD must be denied.  The veteran's service 
medical records show that he was seen with complaints of 
insomnia in May 1956.  They also show that he had a nervous 
tic in March 1962.  However, there were no findings of a 
psychiatric disability at those times.  Additionally, the 
remainder of the service medical records are totally devoid 
of any report or clinical finding of a psychiatric 
disability.  As such, these records do not show the presence 
of PTSD during his military service.

The Board must account for the evidence that it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for accepting or rejecting evidence submitted by and on 
behalf of the claimant.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The Board has also reviewed the post-
service medical evidence and finds that the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  

Initially, the Board notes that prior to the veteran's stroke 
in the early 1990's, he underwent psychiatric evaluation at 
various times.  These records include diagnoses of manic 
depression/schizoaffective disorder (1978), 
anxiety/generalized anxiety disorder (1985 and April 1993), 
history of anxiety neurosis (1986), and personality disorder 
(1989-1990) not otherwise specified.  Significantly, none of 
these records refer to PTSD nor do they contain any 
indication of the veteran's current claimed stressor - that 
of being called as a medic to the scene where a soldier had 
recently gotten run over by a motor vehicle.  Hearing 
transcript (T.), 3.   

It was not until December 1994 that the veteran claimed 
service connection for PTSD.  It is the task of the Board to 
assess the credibility and probative value of the evidence 
and render its decision.  See Evans v. West, 12 Vet. App. 22, 
30 (1998).   Thus, the Board must address the veteran's 
credibility.  A longitudinal review of the claims file 
reveals multiple factors that lead the Board to conclude the 
veteran is not credible so as to conclude that he has PTSD as 
a result of an in-service stressor.  

By the time of the veteran's December 1994 claim, he had 
already suffered a stroke, which had resulted in dementia 
(April 1994 and May 1994 VA medical reports).  As of January 
1994, a private doctor had noted that the veteran was a poor 
historian.  Subsequent medical reports confirm these findings 
(March 1999).  By an April 1998 decision, the RO found that 
the veteran was not competent for VA purposes.

The veteran's stressor statement was not received until 
February 1995, after a time when dementia had set in.  Prior 
to that time, there were no reports of such an incident, 
including in the service medical records and multiple post-
service medical reports.  Given that the information 
pertinent to a stressor was provided by the veteran at a time 
when he was no longer a reliable historian and is otherwise 
unsupported by any previous documentation, the Board finds 
such stressor reports at this time to lack credibility and to 
be entirely unsupported by the record.  That is, his mental 
health problems related to the stroke render him incredible.  
For these reasons, the Board finds the veteran's own 
assertions as to the existence of a stressor lack 
credibility.
  
Similarly, the Board notes that there is some medical 
reference to PTSD in the reports subsequent to the veteran's 
stroke, and these are also found to lack any credibility or 
probative value since they are based on the veteran's 
history.  In April 1995, the veteran was referred for 
psychological testing to rule out PTSD.  On testing in 
September 1995, there was a notation in background 
information that the veteran had a 20-year history of anxiety 
neurosis disorder (PTSD).  Significantly, however, this 
record also shows that Minnesota Multiphasic Personality 
Inventory and Beck Depression Inventory testing supported 
findings that he had severe depression, chronic anxiety, and 
stress rather than PTSD.  

The Board is otherwise aware that a private medical record 
from the Andrews Center shows that the veteran was assessed 
as having PTSD in March 1999.  However, the Board finds that 
this record does not establish that the veteran currently has 
PTSD because this diagnosis was based on a history provided 
by the veteran which had no credibility.  At the top of that 
report, the examiner notes that the veteran is a poor 
historian.  Further, there is no indication that the examiner 
had reference to any prior medical records, including those 
from service or subsequently.  The Board emphasizes that it 
is not bound to accept medical opinions which are based on 
history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  Likewise, 
the Board is not required to accept a physician's diagnosis 
"[j]ust because a physician or other health care professional 
accepted the appellant's description of his [wartime] 
experiences as credible and diagnosed the appellant as 
suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Based on the foregoing, the Board concludes that the 
private medical record from the Andrews Center does not 
establish that the veteran currently has PTSD.

The Board also notes that during the pendency of the appeal, 
the veteran was afforded a VA examination in December 1996.   
The diagnosis was an organic brain syndrome secondary to 
stroke.  

The Board has considered the veteran's contentions regarding 
the diagnosis and/or etiology of his claimed PTSD.  However, 
as a layman, he is not qualified or competent to render an 
opinion as to a medical diagnosis, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing this claim, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals


